837 F.2d 1096
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Stephen KOSANOWSKY, Petitioner,v.The DEPARTMENT OF the ARMY, Respondent.
No. 87-1352.
United States Court of Appeals, Federal Circuit.
Dec. 3, 1987.

Before DAVIS, PAULINE NEWMAN, and ARCHER, Circuit Judges.
PER CURIAM.


1
The decision of the Merit Systems Protection Board, Docket No. DC07528211522, affirming the decision of the Department of the Army to remove Stephen Kosanowsky from his position at the Goeppingin Military Community, Germany, for being absent without leave and for failure to report a reduction in entitlement for living quarters allowance is affirmed on the basis of the opinion of the administrative judge.


2
We have reviewed the extensive material provided by Mr. Kosanowsky, and conclude that on the combined charges petitioner has not met the burden of showing that the Board's decision is arbitrary, or capricious, or an abuse of discretion, or otherwise not in accordance with the law;  or that it was obtained without compliance with procedures required by law, rule, or regulation;  or that it is not supported by substantial evidence.  See 5 U.S.C. Sec. 7703(c);  Hayes v. Dep't of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).